DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/16/2022 is in compliance with the provisions of 37 CFR 1.97 and is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,184,658 in view of Eldering PG Pub 2006/0230053 (hereafter Eldering) in further view of Weinblatt PG Pub 2006/0293948A1 (hereafter Weinblatt) and in further view of Eldering, Charles A.  et al. US 20020123928 A1 (hereafter Eldering ’928). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application, 16/428397, are broader in scope and read on a combination of claims 1-21 of U.S. Patent No. 11,184,658.  
US Patent 11,184,658				         Current Application 17/532743
1. A media provider headend system comprising: memory including machine readable instructions; and a processor to execute the instructions to at least: access an address of a media device associated with a first household; access first purchase data reported from a logging device that is to log product purchase activity at the first household; determine a consumer segment associated with the first household; determine, based on the first purchase data, an actual quantity of a first product purchased by the first household during a first period of time; estimate, based on second purchase data associated with a plurality of consumers included in the consumer segment associated with the first household, an estimated quantity of the first product to be purchased by the first household during the first period of time; determine an opportunity metric for the first product based on the actual quantity of the first product purchased by the first household during the first period of time and the estimated quantity of the first product to be purchased by the first household during the first period of time; select a first advertisement associated with the first product to deliver to the media device based on the opportunity metric and a saturation metric associated with the first household for the first advertisement, the saturation metric determined based on detection of identification codes embedded in prior transmissions of the first advertisement to the media device; and transmit the first advertisement to the address of the media device.

2. The media provider headend system of claim 1, wherein the media device corresponds to a set top box, and the address corresponds to at least one a media access control address or an Internet protocol address.

3. The media provider headend system of claim 1, wherein the processor is to determine the consumer segment associated with the first household based on demographic data obtained for the first household.

4. The media provider headend system of claim 1, wherein the processor is to determine the opportunity metric based on a difference between the estimated quantity and the actual quantity.

5. The media provider headend system of claim 1, wherein the opportunity metric is a first opportunity metric, and the processor is to: access point-of-sale data to identify a second product associated with the first product; and determine a second opportunity metric for the second product to be purchased by the first household based on the first purchase data reported from the logging device and the second purchase data associated with the plurality of consumers included in the consumer segment.

6. The media provider headend system of claim 1, wherein to select the first advertisement, the processor is to: determine the saturation metric based on a number of the prior transmissions of the first advertisement received by the media device; adjust the opportunity metric based on the saturation metric to determine an effectiveness metric for the first advertisement; and select the first advertisement when the effectiveness metric satisfies a threshold.

7. The media provider headend system of claim 6, wherein to determine the effectiveness metric, the processor is to subtract the saturation metric from the opportunity metric.

8. A storage device or storage disk comprising machine readable instructions that, when executed, cause a processor to at least: access an address of a media device associated with a first household; access first purchase data reported from a logging device that is to log product purchase activity at the first household; determine a consumer segment associated with the first household; determine, based on the first purchase data, an actual quantity of a first product purchased by the first household during a first period of time; estimate, based on second purchase data associated with a plurality of consumers included in the consumer segment associated with the first household, an estimated quantity of the first product to be purchased by the first household during the first period of time; determine an opportunity metric for the first product based on the actual quantity of the first product purchased by the first household during the first period of time and the estimated quantity of the first product to be purchased by the first household during the first period of time; select a first advertisement associated with the first product to deliver to the media device based on the opportunity metric and a saturation metric associated with the first household for the first advertisement, the saturation metric determined based on detection of identification codes embedded in prior transmissions of the first advertisement to the media device; and transmit the first advertisement to the address of the media device.

9. The storage device or storage disk of claim 8, wherein the media device corresponds to a set top box, and the address corresponds to at least one a media access control address or an Internet protocol address.

10. The storage device or storage disk of claim 8, wherein the instructions, when executed, cause the processor to determine the consumer segment associated with the first household based on demographic data obtained for the first household.

11. The storage device or storage disk of claim 8, wherein the instructions, when executed, cause the processor to determine the opportunity metric based on a difference between the estimated quantity and the actual quantity.

12. The storage device or storage disk of claim 8, wherein the opportunity metric is a first opportunity metric, and the instructions, when executed, cause the processor to: access point-of-sale data to identify a second product associated with the first product; and determine a second opportunity metric for the second product to be purchased by the first household based on the first purchase data reported from the logging device and the second purchase data associated with the plurality of consumers included in the consumer segment.

13. The storage device or storage disk of claim 8, wherein the instructions, when executed, cause the processor to select the first advertisement by: determining the saturation metric based on a number of the prior transmissions of the first advertisement received by the media device; adjusting the opportunity metric based on the saturation metric to determine an effectiveness metric for the first advertisement; and selecting the first advertisement when the effectiveness metric satisfies a threshold.

14. The storage device or storage disk of claim 13, wherein the instructions, when executed, cause the processor to subtract the saturation metric from the opportunity metric to determine the effectiveness metric.

15. A method comprising: accessing an address of a media device associated with a first household; accessing first purchase data reported from a logging device that is to log product purchase activity at the first household; determining, by executing an instruction with a processor, a consumer segment associated with the first household; determining, by executing an instruction with the processor, and based on the first purchase data, an actual quantity of a first product purchased by the first household during a first period of time; estimating, by executing an instruction with the processor, and based on second purchase data associated with a plurality of consumers included in the consumer segment associated with the first household, an estimated quantity of the first product to be purchased by the first household during the first period of time; determining, by executing an instruction with the processor, an opportunity metric for the first product based on the actual quantity of the first product purchased by the first household during the first period of time and the estimated quantity of the first product to be purchased by the first household during the first period of time; selecting, by executing an instruction with the processor, a first advertisement associated with the first product to deliver to the media device based on the opportunity metric and a saturation metric associated with the first household for the first advertisement, the saturation metric determined based on detection of identification codes embedded in prior transmissions of the first advertisement to the media device; and transmitting the first advertisement to the address of the media device.

16. The method of claim 15, wherein the media device corresponds to a set top box, and the address corresponds to at least one a media access control address or an Internet protocol address.

17. The method of claim 15, further including determining the consumer segment associated with the first household based on demographic data obtained for the first household.

18. The method of claim 15, wherein the determining of the opportunity metric includes determining the opportunity metric based on a difference between the estimated quantity and the actual quantity.

19. The method of claim 15, wherein the opportunity metric is a first opportunity metric, and further including: accessing point-of-sale data to identify a second product associated with the first product; and determining a second opportunity metric for the second product to be purchased by the first household based on the first purchase data reported from the logging device and the second purchase data associated with the plurality of consumers included in the consumer segment.

20. The method of claim 15, wherein the selecting of the first advertisement includes: determining the saturation metric based on a number of the prior transmissions of the first advertisement received by the media device; adjusting the opportunity metric based on the saturation metric to determine an effectiveness metric for the first advertisement; and selecting the first advertisement when the effectiveness metric satisfies a threshold.

21. The method of claim 20, wherein the adjusting of the opportunity metric based on the saturation metric to determine the effectiveness metric includes subtracting the saturation metric from the opportunity metric to determine the effectiveness metric.

 

1. An apparatus comprising: at least one memory; instructions in the apparatus; and processor circuitry to execute the instructions to at least: access an address of a media device associated with a first household; determine, based on first purchase activity data associated with the first household, a first quantity of a first product purchased by the first household during a first period of time; determine, based on second purchase activity data associated with a plurality of consumers included in a consumer segment associated with the first household, a second quantity of the first product expected to be purchased by the first household during the first period of time; determine an opportunity metric for the first product based on the first quantity of the first product purchased by the first household during the first period of time and the second quantity of the first product expected to be purchased by the first household during the first period of time; select, based on at least the opportunity metric, a first advertisement associated with the first product to deliver to the media device; and transmit the first advertisement to the address of the media device.

2. The apparatus of claim 1, wherein the media device corresponds to a set top box, and the address corresponds to at least one a media access control address or an Internet protocol address.

3. The apparatus of claim 1, wherein the processor circuitry is to determine the consumer segment associated with the first household based on demographic data obtained for the first household.

4. The apparatus of claim 1, wherein the processor circuitry is to determine the opportunity metric based on a difference between the second quantity and the first quantity.

5. The apparatus of claim 1, wherein the first purchase activity data is reported from a logging device that is to log product purchase activity at the first household, the opportunity metric is a first opportunity metric, and the processor circuitry is to: access point-of-sale data to identify a second product associated with the first product; and determine a second opportunity metric for the second product to be purchased by the first household, the second opportunity metric to be determined based on the first purchase activity data reported from the logging device and the second purchase activity data associated with the plurality of consumers included in the consumer segment.

6. The apparatus of claim 1, wherein the processor circuitry is to determine a saturation metric for the first advertisement, the saturation metric associated with the first household, the saturation metric to be determined based on detection of identification codes embedded in prior transmissions of the first advertisement to the media device.

7. The apparatus of claim 6, wherein to select the first advertisement, the processor circuitry is to: determine the saturation metric based on a number of the prior transmissions of the first advertisement received by the media device; adjust the opportunity metric based on the saturation metric to determine an effectiveness metric for the first advertisement; and select the first advertisement when the effectiveness metric satisfies a threshold.

8. The apparatus of claim 7, wherein to determine the effectiveness metric, the processor circuitry is to subtract the saturation metric from the opportunity metric.

9. At least one storage device or storage disk comprising computer readable instructions that, when executed, cause at least one processor to at least: access an address of a media device associated with a first household; determine, based on first purchase activity data associated with the first household, a first quantity of a first product purchased by the first household during a first period of time; determine, based on second purchase activity data associated with a plurality of consumers included in a consumer segment associated with the first household, a second quantity of the first product expected to be purchased by the first household during the first period of time; determine an opportunity metric for the first product based on the first quantity of the first product purchased by the first household during the first period of time and the second quantity of the first product expected to be purchased by the first household during the first period of time; select, based on at least the opportunity metric, a first advertisement associated with the first product to deliver to the media device; and transmit the first advertisement to the address of the media device.

10. The at least one storage device or storage disk of claim 9, wherein the media device corresponds to a set top box, and the address corresponds to at least one a media access control address or an Internet protocol address.

11. The at least one storage device or storage disk of claim 9, wherein the instructions cause the at least one processor to determine the consumer segment associated with the first household based on demographic data obtained for the first household.

12. The at least one storage device or storage disk of claim 9, wherein the instructions cause the at least one processor to determine the opportunity metric based on a difference between the second quantity and the first quantity.

13. The at least one storage device or storage disk of claim 9, wherein the first purchase activity data is reported from a logging device that is to log product purchase activity at the first household, the opportunity metric is a first opportunity metric, and the instructions cause the at least one processor to: access point-of-sale data to identify a second product associated with the first product; and determine a second opportunity metric for the second product to be purchased by the first household, the second opportunity metric to be determined based on the first purchase activity data reported from the logging device and the second purchase activity data associated with the plurality of consumers included in the consumer segment.

14. The at least one storage device or storage disk of claim 9, wherein the instructions cause the at least one processor to determine a saturation metric for the first advertisement, the saturation metric associated with the first household, the saturation metric to be determined based on detection of identification codes embedded in prior transmissions of the first advertisement to the media device.

15. The at least one storage device or storage disk of claim 14, wherein the instructions cause the at least one processor to select the first advertisement by: determining the saturation metric based on a number of the prior transmissions of the first advertisement received by the media device; adjusting the opportunity metric based on the saturation metric to determine an effectiveness metric for the first advertisement; and selecting the first advertisement when the effectiveness metric satisfies a threshold.

16. The at least one storage device or storage disk of claim 15, wherein the instructions cause the at least one processor to subtract the saturation metric from the opportunity metric to determine the effectiveness metric.

17. A method comprising: accessing an address of a media device associated with a first household; determining, by executing an instruction with at least one processor, a first quantity of a first product purchased by the first household during a first period of time, the first quantity determined based on first purchase activity data associated with the first household; determining, by executing an instruction with the at least one processor, a second quantity of the first product expected to be purchased by the first household during the first period of time, the second quantity determined based on second purchase activity data associated with a plurality of consumers included in a consumer segment associated with the first household ; determining, by executing an instruction with the at least one processor, an opportunity metric for the first product based on the first quantity of the first product purchased by the first household during the first period of time and the second quantity of the first product expected to be purchased by the first household during the first period of time; selecting, by executing an instruction with the at least one processor, a first advertisement associated with the first product to deliver to the media device, the selecting based on at least the opportunity metric; and transmitting the first advertisement to the address of the media device.

18. The method of claim 17, wherein the media device corresponds to a set top box, and the address corresponds to at least one a media access control address or an Internet protocol address.

19. The method of claim 17, further including determining a saturation metric for the first advertisement, the saturation metric associated with the first household, the saturation metric determined based on detection of identification codes embedded in prior transmissions of the first advertisement to the media device.

20. The method of claim 19, wherein the selecting of the first advertisement includes: determining the saturation metric based on a number of the prior transmissions of the first advertisement received by the media device; subtracting the saturation metric from the opportunity metric to determine an effectiveness metric for the first advertisement; and selecting the first advertisement when the effectiveness metric satisfies a threshold.


Claims 1-20 of the current application are rejected on the ground of nonstatutory obvious-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,184,658 (hereafter US 11,184,658).  Here, the independent and dependent claims of the current application recite elements found in claims 1-20 of US 11,184,658.  For example, whereas independent claims 1, 9, and 17 of the current application recite broader elements for determining purchase activity associated with households and selecting targeted advertisements, claims 1, 8, and 15 of US 11,184,658 also recites elements found in the current application for determining purchase activity associated with households and selecting targeted advertisements. Additionally, the independent claims further recite elements related to a “second quantity of the first product.”   
		Eldering teaches the elements except access an address of a media device (first purchase activity corresponds to tracking product quantity purchases by a particular household wherein para 68-70 – determine consumer purchases to create a consumer profile; regarding second purchase activity as claimed corresponds to tracking all available households to compare cumulative household demographics to a single particular household to obtain a comparison of average purchases of a particular product wherein para 83, 104-107 product preference represents the average of the consumer preferences over past purchases and tracking total number of each product purchased over a particular period of time); opportunity metric corresponds to Eldering teaching determining whether to target a particular advertisement based on whether a consumer household has not exceed the expected product purchases for a particular period wherein  para 92 and 112 - ad characterization comprises product preference which corresponds to expected consumption; para 119 and Fig. 7 corresponds to actual consumption of product; para 27-32 - targeting ads to consumers; para 320- advertisement characterization vector contains indicator of a target product); Eldering teaches determining identifying metrics comprising ad characterization metrics and consumer characterization metrics (para 36 - characterization components are the metrics;). As such, regarding the claimed “opportunity metric”, Eldering does not use the term “opportunity metric” but is understood as expected consumption in view of the teachings of Eldering as discussed above. Eldering dovetails with the teachings of the prior art below to render obvious the “opportunity metric.” 
	In an analogous art, Weinblatt para [0054] teaches that with the purchasing results in, the advertising campaign can be juggled by changing the schedule, weight and/or order of presentation and wherein the purchasing results can be compared with those obtained  previously in order to ascertain whether a desirable or undesirable trend is occurring; para [0057-0061] - monitoring and comparing particular products actually purchased with a particular threshold of expected purchased product). Weinblatt's teachings suggest to a skilled artisan that once a saturation metric is reached (i.e., consumer not likely to purchase additional products because a threshold has been reached) then the advertising campaign can be juggled which reads on applicant’s limitation. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify US 11,184,658by further incorporating known elements of Eldering for targeting advertisements to consumers in order to improve targeting advertisements to consumers and identifying a metric for determining opportunities to present an advertisement based on expected purchases in relation to purchases already conducted in order to reduce the degree of ineffectiveness or overexposure and provide the user with different advertisements and incentives for purchasing particular products instead of the advertisement being on the brink of overexposure and avoid ineffectiveness as disclosed in Weinblatt. 
With respect to rejection of claims 2-8, 10-16, and 18-20 under on the ground of nonstatutory obvious-type double patenting the claims are further rejected as being dependent on a rejected independent claim and the examiner herein incorporates by referenced the findings of fact as discussed in the rejection of claims 2-8, 10-16, and 18-20 on obviousness grounds, as discussed below, in rejecting the dependent claims on obviousness type double patenting.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

5.	Claims 1-5, 9-13, and 17-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Eldering PG Pub 2006/0230053 (hereafter Eldering) in further view of Weinblatt PG Pub 2006/0293948A1 (hereafter Weinblatt) and in further view of Eldering, Charles A.  et al. US 20020123928 A1 (hereafter Eldering ’928).
6.	Regarding claim 1, “an apparatus comprising: at least one memory; instructions in the apparatus; and processor circuitry to execute the instructions to at least: access an address of a media device associated with a first household; determine, based on first purchase activity data associated with the first household, a first quantity of a first product purchased by the first household during a first period of time; determine, based on second purchase activity data associated with a plurality of consumers included in a consumer segment associated with the first household, a second quantity of the first product expected to be purchased by the first household during the first period of time; determine an opportunity metric for the first product based on the first quantity of the first product purchased by the first household during the first period of time and the second quantity of the first product expected to be purchased by the first household during the first period of time; select, based on at least the opportunity metric, a first advertisement associated with the first product to deliver to the media device; and transmit the first advertisement to the address of the media device” Eldering teaches the elements except access an address of a media device (first purchase activity corresponds to tracking product quantity purchases by a particular household wherein para 68-70 – determine consumer purchases to create a consumer profile; regarding second purchase activity as claimed corresponds to tracking all available households to compare cumulative household demographics to a single particular household to obtain a comparison of average purchases of a particular product wherein para 83, 104-107 product preference represents the average of the consumer preferences over past purchases and tracking total number of each product purchased over a particular period of time); opportunity metric corresponds to Eldering teaching determining whether to target a particular advertisement based on whether a consumer household has not exceed the expected product purchases for a particular period wherein  para 92 and 112 - ad characterization comprises product preference which corresponds to expected consumption; para 119 and Fig. 7 corresponds to actual consumption of product; para 27-32 - targeting ads to consumers; para 320- advertisement characterization vector contains indicator of a target product); Eldering teaches determining identifying metrics comprising ad characterization metrics and consumer characterization metrics (para 36 - characterization components are the metrics;). As such, regarding the claimed “opportunity metric”, Eldering does not use the term “opportunity metric” but is understood as expected consumption in view of the teachings of Eldering as discussed above. Eldering dovetails with the teachings of the prior art below to render obvious the “opportunity metric.” 
	In an analogous art, Weinblatt para [0054] teaches that with the purchasing results in, the advertising campaign can be juggled by changing the schedule, weight and/or order of presentation and wherein the purchasing results can be compared with those obtained  previously in order to ascertain whether a desirable or undesirable trend is occurring; para [0057-0061] - monitoring and comparing particular products actually purchased with a particular threshold of expected purchased product). Weinblatt's teachings suggest to a skilled artisan that once a saturation metric is reached (i.e., consumer not likely to purchase additional products because a threshold has been reached) then the advertising campaign can be juggled which reads on applicant’s limitation. Weinblatt does not reference access an address of a media device.
	Eldering ‘928 discloses the missing limitation of Eldering and Weinblatt (para 91 and 116 – IP address/MAC of set top box corresponds to set to box address corresponding to the set top box).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Eldering for targeting advertisements to consumers by tracking product quantity purchases by a particular household and determine consumer purchases to create a consumer profile and further tracking all available households to compare purchases of cumulative household demographics to a single particular household to obtain a comparison of average purchases of a particular product by incorporating elements of Weinblatt invention for targeting advertisements to consumers and identifying a metric for determining opportunities to present an advertisement based on expected purchases in relation to purchases already conducted in order to reduce the degree of ineffectiveness or overexposure and provide the user with different advertisements and incentives for purchasing particular products instead of the advertisement being on the brink of overexposure and avoid ineffectiveness. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Eldering and Weinblatt by incorporating elements of Eldering ‘928 invention for targeting advertisements and identifying the IP address for the representative set-top box device to receive the targeted advertisements because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results and because each of Eldering and Weinblatt and Eldering ‘928 target advertisements to consumers based on purchasing, transactions, and demographics to improve advertisers’ return on investment by specifically targeting advertisements that will lead to a greater number of actual purchases.       

Regarding claim 2, “wherein the media device corresponds to a set top box, and the address corresponds to at least one a media access control address or an Internet protocol address” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Eldering ‘928 discloses (para 91 and 116 – IP address/MAC of set top box corresponds to set to box address corresponding to the set top box).

8.	Regarding claim 3, “wherein the processor is to determine the consumer segment associated with the first household based on demographic data obtained for the first household” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Eldering teaches: [0071] Consumer profile server 130 can contain a consumer profile which is determined from observation of the consumer's viewing habits on television 108 or consumer PC 104. Determination of demographic and product preference information based on the consumer's use of services such as cable television and Internet access can be performed by monitoring the channel selections that a subscriber makes, and determining household demographics based on the subscriber selections and information associated with the programming being watched. See also Eldering teaches a consumer profiling and advertisement selection system in which consumers or subscribers can be characterized based on the particular purchase or viewing habits of a household (Abstract, paragraphs [0003], [0016], [0071-0072]) and wherein advertisements are selected for presentation to a user device (Abstract, paragraphs [0059-0063]).  See also Eldering ‘928 para 114.

9.	Regarding claim 4, “wherein the processor circuitry is to determine the opportunity metric based on a difference between the second quantity and the first quantity” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Eldering teaches that product preference vector which describes which products the consumer has typically purchased in the past, and therefore is likely to purchase in the future (i.e., “likely to purchase in the future” suggests that there is an expected consumption).  The fact that Eldering suggests being able to identify which products the consumer has previously made (Fig. 5 – element 510 disclosing a point of purchase records), suggests to a skilled artisan tracking or monitoring actual consumption.
In addition to Eldering teaching identifying the product the consumer purchased (e.g., cereal) in order to establish the product that the consumer is likely to purchase in the future), Eldering teachings tracking, for example, the consumer’s cereal purchase (Fig. 3b).  The examiner takes notice of the teachings of Jacobs (PG Pub 2010/0293031A1) (para 40) which discloses that based on a historic rate of a product consumption (i.e., cereal), a user could receive content to reminder him that inventory is likely becoming low (para 7- wherein distributed information is not limited to commercial advertising and reminder information). As such, regarding the claimed “opportunity metric”, Eldering does not use the term “opportunity metric” but is understood as expected consumption in view of the teachings of Eldering as discussed above. Eldering dovetails with the teachings of the prior art below to render obvious the “opportunity metric.” 
	In an analogous art, Weinblatt para [0054] teaches that with the purchasing results in, the advertising campaign can be juggled by changing the schedule, weight and/or order of presentation and wherein the purchasing results can be compared with those obtained  previously in order to ascertain whether a desirable or undesirable trend is occurring; para [0057-0061] - monitoring and comparing particular products actually purchased with a particular threshold of expected purchased product [suggests a collaborative filter]). Weinblatt's teachings suggest to a skilled artisan that once a saturation metric is reached (i.e., consumer not likely to purchase additional products because a threshold has been reached) then the advertising campaign can be juggled which reads on applicant’s limitation. 

10.	Regarding claim 5, “wherein the first purchase activity data is reported from a logging device that is to log product purchase activity at the first household, the opportunity metric is a first opportunity metric, and the processor circuitry is to: access point-of-sale data to identify a second product associated with the first product; and determine a second opportunity metric for the second product to be purchased by the first household, the second opportunity metric to be determined based on the first purchase activity data reported from the logging device and the second purchase activity data associated with the plurality of consumers included in the consumer segment” is further rejected on obviousness grounds as discussed in the rejection of claims 1-4 wherein Eldering (Fig. 3B metric is based on consumption by the household of purchased products in order to target advertisements regarding a second product). See also Eldering regarding point of sale data para [0069] Data to perform the consumer profiling is received from a point of purchase 110. Point of purchase 110 can be a grocery store, department store, other retail outlet, or can be a web site or other location where a purchase request is received and processed. In a preferred embodiment, data from the point of purchase is transferred over a public or private network 120, such as a local area network within a store or a wide area network which connects a number of department or grocery stores. In an alternate embodiment the data from point of purchase 110 is transmitted over the Internet 150 to profiler 140. [0070] Profiler 140 may be a retailer who collects data from its stores, but can also be a third party who contracts with consumer 100 and the retailer to receive point of purchase data and profile consumer 100. Consumer 100 may agree to such an arrangement based on the increased convenience offered by targeted ads, or through a compensation arrangement in which they are paid on a periodic basis for revealing their specific purchase records.
	Regarding second product, Eldering teaches the products are associated wherein the products were purchased at the same time or wherein para 83 discloses two associated products under the category of “cereal.” Regarding “associated with the plurality of consumers included in the consumer segment”, as discussed in the rejection of claim 1 wherein Eldering teaches the elements except access an address of a media device (first purchase activity corresponds to tracking product quantity purchases by a particular household wherein para 68-70 – determine consumer purchases to create a consumer profile; regarding second purchase activity as claimed corresponds to tracking all available households to compare cumulative household demographics to a single particular household to obtain a comparison of average purchases of a particular product wherein para 83, 104-107 product preference represents the average of the consumer preferences over past purchases and tracking total number of each product purchased over a particular period of time); opportunity metric corresponds to Eldering teaching determining whether to target a particular advertisement based on whether a consumer household has not exceed the expected product purchases for a particular period.
Regarding the storage device claims 9-13 and the method claims 17-18, the claims are grouped and rejected with the apparatus claims 7-8 because the elements of the apparatus are met by the disclosure of the system, apparatus and methods of the reference(s) as discussed above, and because the steps of the system elements are easily converted into steps performed by a method or storage disk comprising machine readable instructions by one skilled in the art.

Claims 6, 14, and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Eldering PG Pub 2006/0230053 (hereafter Eldering) in further view of Weinblatt PG Pub 2006/0293948A1 (hereafter Weinblatt) and in further view of Eldering, Charles A.  et al. US 20020123928 A1 (hereafter Eldering ’928) and in further view of Walker et al., PG Pub 2002/0042914Al (hereafter Walker).

Regarding claim 6, “wherein the processor circuitry is to determine a saturation metric for the first advertisement, the saturation metric associated with the first household, the saturation metric to be determined based on detection of identification codes embedded in prior transmissions of the first advertisement to the media device” is further rejected on obviousness grounds as discussed in the rejection of claims 1 wherein the combination of Eldering, Weinblatt, and Eldering ’928  render obvious the saturation metric as discussed in the rejection of claim 1 without disclosing the claimed identification codes embedded in prior transmissions (see Weinblatt para [0054] further disclosing that with the purchasing results in, the advertising campaign can be juggled by changing the schedule, weight and/or order of presentation and wherein the purchasing results can be compared with those obtained  previously in order to ascertain whether a desirable or undesirable trend is occurring; para [0057-0061] - monitoring and comparing particular products actually purchased with a particular threshold of expected purchased product. Weinblatt's teachings suggest to a skilled artisan that once a saturation metric is reached (i.e., consumer not likely to purchase additional products because a threshold has been reached) then the advertising campaign can be juggled which reads on applicant’s limitation.). Eldering and Weinblatt   are silent with respect to "detection of embedded codes" as claimed. 
		In an analogous art, Walker teaches the deficiency of Eldering (para 85, 89-90 advertisement
identifiers enable identification of advertisements presented to viewers).
             It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Eldering, Weinblatt, and Eldering ’928 by incorporating elements of Walker's invention for targeting advertisements to consumers and tracking what advertisements are presented in order to improve the advertisements provided by in Eldering and Weinblatt  since combination of Eldering and Weinblatt track the effectiveness of advertisements to be displayed and the incorporation of advertisement identifiers would allow the prior art to track advertisement content presented to viewers more efficiently. 
Regarding the storage device claims 14 and the method claim 19, the claims are grouped and rejected with the apparatus claims 6 because the elements of the apparatus are met by the disclosure of the system, apparatus and methods of the reference(s) as discussed above, and because the steps of the system elements are easily converted into steps performed by a method or storage disk comprising machine readable instructions by one skilled in the art.
Claims 7-8, 15-16, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Eldering PG Pub 2006/0230053 (hereafter Eldering) in further view of Weinblatt PG Pub 2006/0293948A1 (hereafter Weinblatt) and in further view of Eldering, Charles A.  et al. US 20020123928 A1 (hereafter Eldering ’928) and in further view of Walker et al., PG Pub 2002/0042914Al (hereafter Walker) and in further view of Hirsh, Evan et al., The Advertising Saturation Point, Tech&Innovation, Fall 2005 Issue 40, found at https://www.strategy-business.com/article/05307, and in further view of Lajoie; Michael L. US 20090187939 A1 (hereafter Lajoie).
Regarding claim 7, “wherein to select the first advertisement, the processor circuitry is to: determine the saturation metric based on a number of the prior transmissions of the first advertisement received by the media device; adjust the opportunity metric based on the saturation metric to determine an effectiveness metric for the first advertisement; and select the first advertisement when the effectiveness metric satisfies a threshold” the combination of Eldering, Weinblatt, and Eldering ’928 render obvious presenting advertisements based on the quantity of particular product(s) expected to be purchased in relation to the quantity of particular product(s) actually purchased in order to determine whether continuing to present advertisements for the product in question would be effective to motivate the viewer to purchase the product. For example, in an analogous art, Hirsh teaches the following with respect to advertising saturation point: “…For any given brand in any given market, there is a saturation point for advertising spend. Up to that point, increases in the ad budget will generate results; but once the market for a product or service is saturated, no matter how much a company spends on advertising, it will not produce enough added sales to justify the cost. The best possible budget places just enough ads to reach the saturation point, and not a dollar’s worth of advertising more. Companies that follow this principle will optimize their overall profitability because they will spend on advertising only what they can recoup in revenues.” Hirsh pg. 1.
	However, whereas Hirsh does not reference a number of the prior transmissions of the first advertisement received by the media device as claimed, a person of ordinary skill in the art would reasonably infer that in the context of advertisement transmissions in broadcast, the presentation of advertisements would also comprise a saturation point because Hirsh states that for “any given market” there is a saturation point for advertising spent. See Hirsh pg. 6 teaching majority of advertising spent is still placed on broadcast or cable television.
	In an analogous art, Lajoie recognizes an advertising saturation point in relation to  a number of the prior transmissions of the first advertisement received by the media device as claimed (see Lajoie para 214-216 – teaching the concept of “saturation” wherein saturation provides a metric or parameter that can be controlled by the advertiser and/or MSO in delivery of an advertisement promotion [“Relevant to the present discussion is also the concept of "saturation". In the present context, saturation refers to how many views or impressions a given subscriber receives for a given advertisement or promotion, and also optionally the temporal relationship of these discrete impressions. For instance, a subscriber who views (or is given the opportunity to view) a Ford sports car advertisement once every four days would be considered to have a relatively low saturation.”]
Note: See prior art made of record but not relied upon to avoid duplicative references: 
Latona, Richard Edward  et al. US 20050028188 A1 (hereafter Latona) para [0073] disclosing determining the comparative value for the first advertisement includes calculating the financial revenues realized through offering the first advertisement; See also para [0081] disclosing advertising effectiveness may include, but are not limited to…revenues per impression with "trusting" customers (e.g., those users identified as willing to enter into a transaction based on identification of a prior relationship/transaction on the part of a user (a user associated with a previous purchase) or a user that received an advertisement more than a threshold number of times), and/or revenues per impression with customers that have previous purchased the good or a related good or service.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Eldering and Weinblatt for presenting advertisements based on the quantity of particular product(s) expected to be purchased in relation to the quantity of particular product(s) actually purchased in order to determine whether continuing to present advertisements for the product in question would be effective to motivate the viewer to purchase the product by incorporating elements of Hirsh’s disclosure regarding the advertising saturation point in relation to advertising spent on broadcast or cable television in order to alter the presentation of advertisements to remove advertisements that are beyond a saturation point.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify Eldering, Weinblatt, Eldering ’928, and Hirsh because Lajoie recognizes the benefit of utilizing an advertising saturation point in relation to  a number of the prior transmissions of the first advertisement received by the media device in relation to actual products purchase and allow the saturation metric or parameters to be controlled by the advertiser and/or MSO in delivery of an advertisement promotion to improve the efficacy of advertisement presentation based on the successful presentation of advertisements that lead to actual purchases in relation to expected purchases. 

Regarding claim 8, “wherein to determine the effectiveness metric, the processor circuitry is to subtract the saturation metric from the opportunity metric” is further rejected on obviousness grounds as discussed in the rejection of claims 1-7 wherein the combination of Eldering, Weinblatt, Eldering ’928, Hirsh, and LaJoie render obvious to establish the efficacy of advertisement presentation based on the successful presentation of advertisements that lead to actual purchases in relation to expected purchases. The successful presentation of advertisements that lead to actual purchases in relation to expected purchases would identify the effectiveness of advertisement presentation so as not to display advertisements once saturation is reached as taught by Hirsh in the rejection of claim 7. 
See prior art of record referenced above: Latona para 54, 56, 79, 81 teaches tracking the efficacy of data) that there is a saturation threshold which represents the maximum number of exposure of a particular advertisement such that in order to calculate any additional opportunity would require calculating the difference between the two sets of data (i.e., saturation and opportunity remaining) in order to determine the effectiveness of an advertisement campaign and not present particular advertisements after a saturation point as recognized in Hirsh. 

Regarding the storage device claims 15-16 and the method claim 20, the claims are grouped and rejected with the apparatus claims 7-8 because the elements of the apparatus are met by the disclosure of the system, apparatus and methods of the reference(s) as discussed above, and because the steps of the system elements are easily converted into steps performed by a method or storage disk comprising machine readable instructions by one skilled in the art.


	


Conclusion
See prior art made of record but not relied upon to avoid duplicative references: Latona, Richard Edward  et al. US 20050028188 A1 (hereafter Latona).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO CASTRO whose telephone number is (571)270-3950.  The examiner can normally be reached on Monday to Friday from 10am to 6pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFONSO CASTRO/Primary Examiner, Art Unit 2421